Matter of Fountain v Annucci (2018 NY Slip Op 00658)





Matter of Fountain v Annucci


2018 NY Slip Op 00658


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


48 TP 16-01610

[*1]IN THE MATTER OF ALBERT FOUNTAIN, PETITIONER,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION AND JOHN COLVIN, ACTING SUPERINTENDENT, FIVE POINTS CORRECTIONAL FACILITY, RESPONDENTS. 


ALBERT FOUNTAIN, PETITIONER PRO SE. 
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF COUNSEL), FOR RESPONDENTS. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered September 14, 2016) to review a determination finding, after a tier III hearing, that petitioner had violated various inmate rules. 
It is hereby ORDERED that said petition is unanimously dismissed without costs as moot (see Matter of Free v Coombe , 234 AD2d 996, 996 [4th Dept 1996]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court